Dallinger, Judge:
This appeal to reappraisement involves the question of the dutiable value of a certain automobile and spare parts thereof. The merchandise was invoiced at £110 10s. 6d. and entered at £100 12s. 6d. But it appears from the papers that the importers filed an amended entry on February 16, 1940, at 10:55 a. m. setting forth a new entered value of £111 5s. 6d., which was the same as the appraised value. The papers, however, contain a written notation by the appraiser that the amended entry was untimely.
At the hearing, held at Los Angeles on December 3, 1941, the plaintiffs offered in evidence the testimony of George R. Gulick, appraiser of merchandise at the port of Los Angeles, who, after examining the amended entry and the official stamp thereon made at the collector’s office, testified that the said stamp showed that the said amended entry was filed prior to his appraisement:
As a matter of fact, an examination of the papers shows that the original entry was filed on March 17, 1939, whereas the appraisement was not made until February 17,. 1940, and the amended entry was filed on February 16, 1940, and was therefore not untimely as originally claimed by the appraiser.
Upon the entire record I find that the value stated in the amended ■entry, and that at which the merchandise was appraised, constitutes the dutiable value of the merchandise at bar. Judgment will be rendered accordingly.